Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 12 and the specification and therefore the examiner has withdrawn the 35 USC 112 rejection and specification objection.  Claims 1-7 are cancelled.  Claims 8-15 remain pending.
Response to Arguments
Applicant's arguments filed 3/9/2020 have been fully considered but they are not persuasive. 
Applicant’s argued benefits of the claimed configuration are noted, but not persuasive as the claims do not require all the alleged particulars.  Additionally, the claims are directed towards structure claims that are capable of functioning in the claimed manner and therefore these arguments are moot as directed to intended use of the structure.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	The applicants argue that the claims allow for how to avoid the furnance rolls from being contaminated by zinc so that there is no need to carry out laborious and time consuming cleaning is noted but similarly not persuasive as directed to intended use or method limitations 
	Applicants argument relative to new furnace roof, preventing heat to escape and chimney effect are noted, but a detailed review of the claims fail to articulate that such are requirement or embodied by the broadly drafted claims nor is the claimed structure so limited.  
	Applicants arguments relative to the Hutkin reference are noted; however, not persuasive as they fail to appreciate the totality of the references and what they suggest to one of ordinary skill in the art at the time of the invention.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).  Here, as outlined by the prior art rejection, both Deka and Hutkin discloses metallic strip processing through various treatments.  Deka discloses annealing furnace and mechanism for the strip to bypass the furnace in a suitable manner.  Hutkin discloses a suitable manner for a strip to bypass a chamber and therefore predictable results would follow from the combination of reference.  Applicant has failed to establish unpredictability in the combination and therefore this arguments is deemed moot.
	Applicants arguments relative to a platform are noted, but not persuasive as the prior art reasonably discloses a structure that can be considered a platform as claimed because the broadly drafted claims do not define the platform to differentiate from the teachings of the prior art (i.e. no structural difference between claimed platform and prior art platform (i.e. the 
	Applicant’s argument that a skilled artisan would not be motivated to look to Hutkin to from a solution for how to clean the rolls of the second furnace; however, there is no requirement of such (nor would such limit the structure claim).  The examiner maintains that one would find predictability as Hutkin discloses a known mechanism for a strip to bypass a chamber.
	All other applicant arguments are deemed moot as not directed to claim requirement or are not supported by factual evidence and are therefore deemed moot.
Here, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20090031950 by Deka et al. taken collectively with 4073699 by Hutkin.
Deka discloses an arrangement for manufacturing a hot dip galvanized rolled high strength steel product, comprising: 
a first furnace (see figure  1) comprising a heating section with an atmosphere and an annealing section comprising an atmosphere, 
a zinc bath (tank 8, see 0023), 
a cooling section (air nozzles , see 0024), 
and a second furnace comprising a first end and a second end (alloying furnace at 0020).
Deka discloses rollers to move the metal strip material and specifically disclose bypassing the alloying furnace in any suitable manner; however, fails to disclose the claimed bypass method.  However, Hutkin, also teaching of treating a metal strip in multiple processes discloses using a platform that moves between a first and second end of the chamber, first and second guiding rolls at one end and guiding the metal strip into the chamber by relative movement of the platform rolls.   Here the combination of references would suggest bypassing the alloying furnace using known bypassing methods and thus using the method as suggested by Hutkin to bypass, that is a platform (i.e. end of 50), a first guide rollers at the entrance (i.e. end) of the furnace for receiving the steel product from the cooling section and guiding into the alloying furnace, a platform roller that is provided on the platform in the furnace (i.e. other end or second end) and a second guide roller at the same end as the first guide roller that receives the steel exiting the chamber (see Figure 3, Annotated below). 

    PNG
    media_image1.png
    489
    923
    media_image1.png
    Greyscale

Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Deka, who desires to bypass the second furnace in any suitable manner, with that as taught by Hutkin, which discloses a known method for bypassing a chamber during the processing a metal strip.
As for the specific intended use and method limitations, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 9-10:  These are optional and thus not required.
	Claim 11:  prior art discloses any number of rollers (see Hutkin); however, fails to disclose multiple furnace and platform guide rolls.  However, it would have been an obvious matter of design choice to have used multiple rollers, since it has been held that mere 
	Claim 12:  The combination discloses the platform guiding rolls move past the furnace rolls during the bypass (see Figure 3 and accompanying text, i.e. column 6, line 34-44).
	Claim 13:  Deka discloses the air nozzles (see 0024).
	Claim 14:  Deka discloses the zinc bath receives the rolled steel product from the first furnace, and the cooling section receives the rolled steel product from the zinc bath, and the second furnace receives the rolled steel product from the cooling section (figure 1 and accompanying text). 

Claim 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. taken collectively with Hutkin and further with US Patent 4436292 by Pffanschmidt.
Claim 8-14:  The examiner maintains the position as set forth above and notes Deka discloses a snout and what can reasonably be considered a first furnace as claimed (figures), the Deka reference fails to explicitly disclose this furnace with multiple sections as claimed.  However, the examiner cites here Pffanschmidt, also teaching of a hot dip coating process and discloses prior to hot dipping using a first furnace that includes an holding section (anneal) and a heating section (column 3, lines 5-10) and therefore using such well known pretreating furnace with sections as claimed would have been obvious as predictable to one of ordinary skill in the art.  
Claim 11:  The examiner cites here Pffanschmidt which discloses a assembly including stationary rolls and moving rolls to pass the strip into the chamber (accumulator) and discloses 
	Claim 15:  Deka discloses a rolling section (see rollers).  Deka fails to disclose the coiling and cutting section.  However, Pffanschmidt, teaching of a galvanization process and discloses included a coiling section (34-37), surface rolling station (see 30) and a cutting section (see 49), at Figure 1b and accompanying text.  Therefore, using all that is known to one of ordinary skill in the art, it would have been obvious to have included an apparatus that includes among other things a coiling, rolling and cutting section as such are well known parts of a galvanization assembly.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718